Citation Nr: 0522925	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bipolar affective disorder with dysthymia.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
schizoid personality disorder.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran was denied service connection for a nervous 
disorder in June 1969.  He failed to initiate an appeal.

2.  The evidence associated with the claims file subsequent 
to the June 1969 decision is new, and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bipolar affective disorder with 
dysthymia.

3.  Bipolar affective disorder with dysthymia is not related 
to the veteran's period of military service.  

4.  The veteran now has a schizoid personality disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for an acquired 
psychiatric disability has been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

2.  The veteran does not have bipolar affective disorder with 
dysthymia that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

3.  New and material evidence sufficient to reopen a claim of 
service connection for schizoid personality disorder has not 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The veteran served on active duty from March 1967 to March 
1969.  The veteran claims that he has bipolar affective 
disorder with dysthymia and schizoid personality disorder 
that are the result of an injury incurred in or aggravated by 
active military service.  The veteran originally filed a 
claim for entitlement to service connection for psychiatric 
disability in March 1969.  The claim was denied on the merits 
by the RO in June 1969.  Notice of the denial and appellate 
rights were provided that same month.  The veteran did not 
submit a notice of disagreement and the decision consequently 
became final.  See 38 C.F.R. § 19.118 (1969); see also 
38 C.F.R. §§ 20.302, 20.1103 (2004).  As a result, service 
connection for bipolar affective disorder with dysthymia and 
schizoid personality disorder may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 1969 RO 
decision consisted of the veteran's DD 214, service medical 
records (SMRs), and a VA examination dated in April 1969.  

A review of the veteran's SMRs, including his March 1967 
entrance examination, did not reveal any treatment for or 
diagnosis of a psychiatric disability while the veteran was 
in service.  

The April 1969 VA examination revealed a diagnosis of 
situation reaction with no evidence of any neuropsychiatric 
disease.  The veteran reported that he had no problems and 
felt well.  

The veteran submitted a request to reopen his claim for 
service connection in August 2002.  Evidence received since 
the June 1969 denial by the RO consists of a psychological 
evaluation and inpatient treatment notes from Kingswood 
Hospital dated in May 1989; a psychological evaluation and 
opinion letter from M. Hamlin Ph.D., dated in August 1996; an 
intake form from Midwest Heath Center dated in September 
1996; a psychological evaluation from E. Dorsey, M.D., dated 
in September 1996; a psychological evaluation from R. 
Mercier, M.D., dated in October 1996; a psychiatric report 
from J. Zuniga, M.D., dated in January 1997; treatment notes 
from Henry Ford Hospital and Medical Center dated from 
January 1996 to February 1997; Social Security disability 
records and a favorable decision from the Social Security 
Administration (SSA) dated in June 1998; and treatment notes 
from S. Zamari, M.D., dated from December 2001 to August 
2003.  

All of the evidence is new in that it was not of record at 
the time of the June 1969 rating decision.  The private 
treatment records and psychological evaluations relate to 
treatment for various psychiatric disabilities for which the 
veteran was assessed and treated.  The veteran was diagnosed 
with schizoaffective disorder, bipolar type and schizotypal 
personality disorder at Kingswood Hospital in May 1989.  The 
veteran's favorable decision from SSA was based on a 
diagnosis of affective disorders, personality disorders and 
bipolar syndrome.  Dr. Zamari diagnosed the veteran with 
bipolar affective disorder in June 2003 and August 2003.  

The Board notes that a personality disorder is not a disease 
or injury within the meaning of applicable legislation, and 
service-connected compensation benefits may not be paid for 
this disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); 
Beno v. Principi, 3 Vet. App. 439 (1992).  Accordingly, the 
veteran's request to reopen a claim for service connection 
for schizoid personality disorder is denied as a matter of 
law.  (There has been no contention by the veteran or 
indication in the record that the personality disorder is the 
result of trauma or other underlying disability for which 
service connection may be granted.)

With respect to the acquired psychiatric diagnoses, the Board 
finds that the evidence received since the prior final denial 
relates to a previously unestablished fact, namely a current 
diagnosis of bipolar affective disorder, something that was 
not shown previously.  Further, presuming the credibility of 
the evidence received since June 1969, the evidence is such 
that it does create a reasonable possibility of 
substantiating the veteran's claim.  Accordingly the 
veteran's claim for service connection for bipolar affective 
disorder is reopened.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the United States Court of Appeals 
for Veterans Claims (Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he suffers from bipolar affective 
disorder with dysthymia which is traceable to his military 
service.  The veteran's SMRs are negative for any treatment 
for or diagnosis of bipolar affective disorder or dysthymia.  

The evidence of record indicates that the veteran was 
diagnosed with schizoaffective disorder, bipolar type, in May 
1989.  The veteran's diagnosis was not related to his active 
military service.

Treatment reports from Henry Ford Hospital and Medical Center 
dated from January 1996 to August 1997 include a diagnosis of 
bipolar disorder in February 1996.  The diagnosis was not 
related to the veteran's period of military service.  The 
veteran was noted to be in remission in February 1997.  

The psychological evaluation performed by Dr. Hamlin in 
August 1996 provided a diagnosis of "serious psychological 
problems."  A specific diagnosis was not provided and the 
veteran's psychological problems were not related to his 
military service by Dr. Hamlin.  Dr. Hamlin also provided an 
opinion letter dated in September 1996 in which she opined 
that she was not certain whether the veteran's current 
psychological problems were work-related.  

The psychological evaluation performed by Dr. Dorsey in 
September 1996 revealed a diagnosis of dysthymia, mild to 
moderate in severity.  He opined that the veteran was not 
mentally ill but rather mentally retired or "burned out."  
Dr. Dorsey referenced the intake from Midwest Health Center 
in which marginal notes referenced the veteran's "extremely 
violent tendencies."

The psychological evaluation performed by Dr. Mercier in 
October 1996 revealed a diagnosis of a psychiatric illness 
personal in nature and not the result or consequence of his 
employment.  His condition was noted to be chronic and at 
times severe with significant loss of contact with reality 
and possible paranoid delusions.  His condition was not 
related to his military service.  

The psychological evaluation performed by Dr. Zuniga in 
January 1997 revealed a diagnosis of mood disorder with 
cognitive/amnestic deficit and borderline personality 
disorder.  

SSA disability records included a mental residual functional 
capacity assessment dated in January 1997 and May 1997.  The 
veteran was diagnosed with bipolar disorder and mood disorder 
with amnestic deficit.  The diagnosis was not related to the 
veteran's military service.  

Progress notes from Dr. Zamari dated from December 2001 to 
August 2003 reveal that the veteran was diagnosed with 
bipolar affective disorder which was noted to be in remission 
from December 2001 to March 2003.  In June 2003 and August 
2003 Dr. Zamari's diagnosis was that of bipolar affective 
disorder.  Dr. Zamari did not relate her diagnosis to the 
veteran's military service.  

The veteran contends that he suffers from bipolar affective 
disorder with dysthymia which was aggravated by his military 
service.  The veteran's statement is not sufficient to 
establish that his current disability was aggravated or even 
extant during military service.  This is so because he does 
not have the medical expertise to provide opinions as to 
etiological relationships.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The absence of a medical opinion establishing a nexus between 
the veteran's diagnosis of bipolar affective disorder or 
dysthymia and any incident in service is telling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for bipolar affective disorder with 
dysthymia.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004). 

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for bipolar affective disorder 
with dysthymia due to an injury incurred in service or 
aggravated by service.

The veteran submitted his current claim in August 2002.  The 
RO wrote to the veteran in December 2002 and notified him of 
the evidence/information needed to substantiate his claim and 
establish service connection.  He was further informed that 
his claim had been previously denied and that he needed to 
submit new and material evidence to reopen the claim.  The 
letter explained what would constitute new and material 
evidence.  He was told he could submit information and 
evidence in support of his claim or identify the same and 
request the RO's assistance to obtain the 
information/evidence.  The RO also wrote to the veteran in 
May 2003, July 2003 and September 2003 and requested 
additional information from the veteran.

The veteran's claim was denied in December 2003.  The RO 
notified the veteran of the denial in January 2004.  

The veteran was issued a statement of the case (SOC) in April 
2004 that informed him of all of the evidence of record, the 
pertinent statutory and regulatory provisions and the reasons 
and bases for the continued denial of his claim.  A 
supplemental statement of the case (SSOC) was issued in June 
2004.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's SMRs and private medical records in 
developing the veteran's claim.  The veteran has not 
identified any outstanding evidence that could be obtained in 
the development of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

The application to reopen a claim of service connection for 
bipolar affective disorder with dysthymia is granted.

Entitlement to service connection for bipolar affective 
disorder with dysthymia is denied.

The application to reopen a claim of service connection for 
schizoid personality disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


